

SIXTH AMENDMENT
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of December 17, 2010
 
among
 
EV ENERGY PARTNERS, L.P.,
As Parent,
 
EV PROPERTIES, L.P.,
as Borrower,
 
THE GUARANTORS,
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
 
and
 
THE LENDERS PARTY HERETO
 

--------------------------------------------------------------------------------


 
SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”) dated as of December 17, 2010, is among EV ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Parent”); EV PROPERTIES, L.P., a Delaware
limited partnership (the “Borrower”); the undersigned guarantors (the
“Guarantors”, and together with the Parent and the Borrower, the “Obligors”);
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”); and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
 
RECITALS
 
A.          The Borrower, the Parent, the Agents and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated as of October 1, 2007
(as amended by the First Amendment dated August 28, 2008, the Second Amendment
dated September 4, 2008, the Third Amendment dated April 10, 2009, the Fourth
Amendment dated April 26, 2010, the Fifth Amendment dated September 30, 2010,
and as further amended, modified, restated or supplemented, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, to induce the Administrative Agent and the Lenders
to enter into this Sixth Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1.                     Defined Terms.  Each capitalized term used herein
but not otherwise defined herein has the meaning given such term in the Credit
Agreement, as amended by this Sixth Amendment.  Unless otherwise indicated, all
section references in this Sixth Amendment refer to sections of the Credit
Agreement.
 
Section 2.                      Amendments to Credit Agreement.
 
2.1         Amendments to Section 1.02.
 
(a)           The following definition is hereby amended by deleting such
definition in its entirety and replacing it with the following:
 
“Agreement” means this Amended and Restated Credit Agreement, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment and the Sixth Amendment, including the Schedules
and Exhibits hereto, as the same may be amended or supplemented from time to
time.
 
(b)           The following definition is hereby added where alphabetically
appropriate to read as follows:

 
1

--------------------------------------------------------------------------------

 

“Sixth Amendment” means that certain Sixth Amendment to Amended and Restated
Credit Agreement, dated as of December 17, 2010, among the Parent, the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.
 
“Sixth Amendment Effective Date” means December 17, 2010.
 
“Talon Acquisition” means the acquisition of certain oil, gas and mineral
properties, rights and related assets pursuant to the terms and conditions of
the Talon Acquisition Documents.
 
“Talon Acquisition Agreement” means the Purchase and Sale Agreement among Talon
Oil & Gas LLC, as seller, and Enervest Energy Institutional Fund XI-A, L.P.,
Enervest Energy Institutional Fund XI-WI, L.P., Enervest Energy Institutional
Fund XII-A, L.P., Enervest Energy Institutional Fund XII-WIB, L.P. and the
Borrower, collectively as buyer, executed on October 25, 2010 and effective as
of October 1, 2010.
 
“Talon Acquisition Documents” means (a) Talon Acquisition Agreement and (b) all
bills of sale, assignments, and conveyance instruments executed and delivered in
connection therewith, as amended.
 
“Talon Acquisition Properties” means the Oil and Gas Properties and other
properties acquired by Enervest Energy Institutional Fund XI-A, L.P., Enervest
Energy Institutional Fund XI-WI, L.P., Enervest Energy Institutional Fund XII-A,
L.P., Enervest Energy Institutional Fund XII-WIB, L.P. and the Borrower pursuant
to the Talon Acquisition Documents.
 
“Talon Reserve Report” means the report of the Borrower, dated as of November
18, 2010, with respect to the Talon Acquisition Properties as of October 1,
2010.
 
2.2         Amendment to Section 2.07(e).  Section 2.07(e) is hereby amended by
to read:
 
(e)           Reduction of Borrowing Base Upon Issuance of Senior
Debt.  Notwithstanding anything to the contrary contained herein, if the
Borrower issues any Senior Debt between Scheduled Redetermination Dates other
than in conjunction with an Interim Redetermination, then on the date on which
such Senior Debt is issued, the Borrowing Base- then in effect shall be reduced
by an amount equal to the product of 0.30 multiplied by the stated principal
amount of such Senior Debt.  The Borrowing Base as so reduced shall become the
new Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Agents, the Issuing Bank and the Lenders on such
date until the next redetermination or modification thereof hereunder.  For
purposes of this Section 2.07(e), if any such Debt is issued at a discount or
otherwise sold for less than “par”, the reduction shall be calculated based upon
the stated principal amount without reference to such discount.

 
2

--------------------------------------------------------------------------------

 

Section 3.                    Borrowing Base.  Subject to Section 5 of this
Sixth Amendment, for the period from and including Sixth Amendment Effective
Date until the next Redetermination Date, the Borrowing Base is
$700,000,000.  Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e), Section
8.13(c), Section 9.12 or Section 9.18.
 
Section 4.                     Assignment, New Lender and Reallocation of
Commitments and Loans.  Immediately prior to the Sixth Amendment Effective Date,
Wachovia Bank, National Association, a Lender party to the Credit Agreement (the
“Adjusting Lender”) has, in consultation with the Borrower, agreed to reallocate
its respective Maximum Credit Amount and Commitment and to, among other things,
allow Credit Agricole Corporate & Investment Bank to become a party to the
Credit Agreement as a Lender, (the “New Lender”) by acquiring an interest in the
total Maximum Credit Amounts and Commitments.  The Administrative Agent and the
Borrower hereby consent to such reallocation and the New Lender’s acquisition of
an interest in the Maximum Credit Amounts and Commitments and the Adjusting
Lender’s assignments of their Commitments.  On the Sixth Amendment Effective
Date and after giving effect to such reallocations, the Maximum Credit Amounts
and Commitment of each Lender (including both the Adjusting Lender and the New
Lender) shall be as set forth on Annex I of this Sixth Amendment which Annex I
supersedes and replaces the Annex I to the Credit Agreement.  With respect to
such reallocation, the New Lender shall be deemed to have acquired the Maximum
Credit Amount and Commitment allocated to it from the Adjusting Lender pursuant
to the terms of the Assignment and Assumption Agreement attached as Exhibit D to
the Credit Agreement (the “Assignment Agreement”).  On the Sixth Amendment
Effective Date, the New Lender and the Adjusting Lender shall be deemed to have
entered into separate Assignment Agreements pursuant to each of which (i) the
New Lender shall be the “Assignee”, (ii) the Adjusting Lender shall be the
“Assignor” and (iii) the term “Effective Date” shall be the “Sixth Amendment
Effective Date” as defined herein.  Notwithstanding Section 12.04(b)(ii)(C), the
Lenders deemed to be parties to such Assignment Agreements shall not be required
to pay a processing and recordation fee of $3,500 to the Administrative
Agent.  On the Sixth Amendment Effective Date, the Administrative Agent shall
take the actions specified in Section 12.04(b)(v), including recording the
assignments described herein in the Register, and such assignments shall be
effective for purposes of the Credit Agreement.
 
Section 5.                     Conditions Precedent.  This Sixth Amendment shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Credit Agreement):
 
5.1         The Administrative Agent shall have received from each Lender, the
Parent, the Borrower and the Guarantors, counterparts (in such number as may be
requested by the Administrative Agent) of this Sixth Amendment signed on behalf
of such Person.
 
5.2         The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the date hereof.
 
5.3         No Default shall have occurred and be continuing as of the date
hereof, after giving effect to the terms of this Sixth Amendment.

 
3

--------------------------------------------------------------------------------

 

5.4         The Administrative Agent shall have received (a) a certificate of a
Responsible Officer of the Borrower certifying:  (i) that the Borrower is
concurrently consummating the Talon Acquisition in accordance with the terms of
the Talon Acquisition Documents (with all of the material conditions precedent
thereto having been satisfied in all material respects by the parties thereto)
and acquiring substantially all of the Talon Acquisition Properties contemplated
by the Talon Acquisition Documents, (ii) as to the final purchase price for the
Talon Acquisition Properties after giving effect to all adjustments as of the
closing date contemplated by the Talon Acquisition Documents and specifying, by
category, the amount of such adjustment, (iii) that attached thereto is a true
and complete list of the Talon Acquisition Properties which have been excluded
from the Talon Acquisition pursuant to the terms of the Talon Acquisition
Documents, specifying with respect thereto the basis of exclusion as (1) title
defect, (2) casualty or condemnation loss or (3) required consent or
preferential purchase right, (iv) that attached thereto is a true and complete
list of all Talon Acquisition Properties for which any seller has elected to
cure a title defect or deficiency, (v) that attached thereto is a true and
complete list of all Talon Acquisition Properties which are currently pending
final decision by a third party regarding purchase of such property in
accordance with any consent or preferential purchase rights and (vi) that no
party to any Talon Acquisition Document is in default in respect of any material
term or obligation thereunder; (b) a true and complete executed copy of each of
the material Talon Acquisition Documents; (c) original counterparts or copies,
certified as true and complete, of the assignments for all of the Talon
Acquisition Properties; (d) the preliminary settlement statement; and (e) such
other related documents and information as the Administrative Agent shall have
reasonably requested.
 
The Borrower recognizes and agrees that (a) it shall have delivered to the
Administrative Agent a preliminary draft of the certificate described herein not
less than three (3) days prior to the Effective Date identifying which Talon
Acquisition Properties will be excluded from the Talon Acquisition on the
Effective Date, and (b) if the aggregate value as reflected in the Talon Reserve
Report of the Talon Acquisition Properties excluded under clause (a)(iii) above
is greater than or equal to $25,000,000, the Borrowing Base shall be adjusted
downward to reflect such exclusions by an amount to be determined in good faith
by the Administrative Agent.  The Administrative Agent shall allocate a
Borrowing Base value for each such excluded Property and shall, promptly upon
making such allocation, notify the Borrower and each Lender of such
allocation.  If the aggregate value as reflected in the Talon Reserve Report of
Talon Acquisition Properties excluded under clause (a)(iii) above is less than
or equal to $25,000,000, the Borrowing Base will not be adjusted.  Promptly upon
the making by the Required Lenders of such allocation, the Administrative Agent
shall notify the Borrower and each Lender of such allocation.


5.5         The Administrative Agent shall be reasonably satisfied that the
Security Instruments create first priority, perfected Liens on at least 80% of
the total value of the Talon Acquisition Properties owned by Borrower evaluated
in the Talon Reserve Report.
 
The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

 
4

--------------------------------------------------------------------------------

 

Section 6.                      Miscellaneous.
 
6.1         Confirmation.  The provisions of the Credit Agreement, as amended by
this Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.
 
6.2         Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Sixth Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
 
6.3         Counterparts.  This Sixth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Sixth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
6.4         NO ORAL AGREEMENT.  THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
6.5         GOVERNING LAW.  THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
6.6         Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Sixth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
6.7         Severability.  Any provision of this Sixth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 
5

--------------------------------------------------------------------------------

 

6.8         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
[SIGNATURES BEGIN NEXT PAGE]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.
 
BORROWER:
EV PROPERTIES, L.P.
     
By: EV Properties GP, LLC, its general partner
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
     
PARENT AND GUARANTOR:
EV ENERGY PARTNERS, L.P.
     
By: EV Energy GP, L.P., its general partner
 
By: EV Management, L.L.C., its general partner
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
     
OTHER GUARANTORS:
EV PROPERTIES GP, LLC.
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
       
ENERVEST PRODUCTION PARTNERS, LTD.
     
By: EVPP GP, LLC, its general partner
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer



[Signature Page to Sixth Amendment]

 
S-1

--------------------------------------------------------------------------------

 
 

 
CGAS PROPERTIES, L.P.
       
By:
EVCG GP, LLC, its general partner
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
       
ENERVEST-CARGAS, LTD.
       
By:
EVPP GP, LLC, its general partner
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
       
LOWER CARGAS OPERATING COMPANY
 
LLC
       
By:
Enervest-Cargas, Ltd., its sole member
 
By:
EVPP GP, LLC, its general partner
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
       
EVPP GP, LLC
 
EVCG GP, LLC
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
       
ENERVEST MONROE MARKETING, LTD.
 
ENERVEST MONROE GATHERING, LTD.
       
By:
EVPP GP, LLC, its general partner
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer



[Signature Page to Sixth Amendment]

 
S-2

--------------------------------------------------------------------------------

 



 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent and as Lender
       
By:
/s/ Michael A. Kamauf
 
Name:
Michael Kamauf
 
Title:
Authorized Officer



[Signature Page to Sixth Amendment]

 
S-3

--------------------------------------------------------------------------------

 

 

 
BNP PARIBAS, as a Lender
       
By:
/s/ Polly Schott
 
Name:
Polly Schott
 
Title:
Director
       
By:
/s/ Juan Carlos Sandoval
 
Name:
Juan Carlos Sandoval
 
Title:
Vice President
       
COMPASS BANK, as a Lender
       
By:
/s/ Spencer Stasney
 
Name:
Spencer Stasney
 
Title:
Vice President
       
THE BANK OF NOVA SCOTIA, as a Lender
       
By:
/s/ Gregory E. George
 
Name:
Gregory E. George
 
Title:
Managing Director
       
WELLS FARGO BANK, N.A., as a Lender
       
By:
/s/ Shiloh Davila
 
Name:
Shiloh Davila
 
Title:
Assistant Vice President



[Signature Page to Sixth Amendment]

 
S-4

--------------------------------------------------------------------------------

 



 
ROYAL BANK OF CANADA, as a Lender
       
By:
/s/ Jason S. York
 
Name:
Jason S. York
 
Title:
Authorized Signatory
       
ING CAPITAL LLC, as a Lender
       
By:
/s/ Charles Hall
 
Name:
Charles Hall
 
Title:
Managing Director
       
UNION BANK OF CALIFORNIA N.A.,
 
as a Lender
       
By:
/s/ Paul E. Cornell
 
Name:
Paul E. Cornell
 
Title:
Senior Vice President
       
U.S. BANK NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Justin M. Alexander
 
Name:
Justin M. Alexander
 
Title:
Vice President
       
COMERICA BANK, as a Lender
       
By:
/s/ Justin Crawford
 
Name:
Justin Crawford
 
Title:
Vice President



[Signature Page to Sixth Amendment]

 
S-5

--------------------------------------------------------------------------------

 



 
THE FROST NATIONAL BANK, as a Lender
       
By:
/s/ Andrew A. Merryman
 
Name:
Andrew A. Merryman
 
Title:
Sr. Vice President
       
AMEGY BANK NATIONAL
 
ASSOCIATION, as a Lender
       
By:
/s/ Charles W. Patterson
 
Name:
Charles W. Patterson
 
Title:
Senior Vice President
       
CITIBANK, N.A., as a Lender
       
By:
 /s/ Stephen Oglesby
 
Name:
Stephen Oglesby
 
Title:
Region Manager
       
CREDIT SUISSE AG, CAYMAN
 
ISLANDS BRANCH  as a Lender
       
By:
/s/ Shaheen Malik
 
Name:
Shaheen Malik
 
Title:
Vice President
       
By:
/s/ Christopher Reo Day
 
Name:
Christopher Reo Day
 
Title:
Associate



[Signature Page to Sixth Amendment]

 
S-6

--------------------------------------------------------------------------------

 

 

 
CREDIT AGRICOLE CORPORATE &
INVESTMENT BANK, as a Lender
       
By:
/s/ Michael D. Willis
 
Name:
Michael D. Willis
 
Title:
Managing Director
       
By:
/s/ Mark A. Roche
 
Name:
Mark A. Roche
 
Title:
Managing Director



[Signature Page to Sixth Amendment]

 
S-7

--------------------------------------------------------------------------------

 
